     Case 2:20-cv-01121-KJD-DJA Document 10 Filed 10/29/20 Page 1 of 2



 1
 2
 3
 4                               UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6                                                 ***
 7   JOSHUA J. FLORES,                                    Case No. 2:20-cv-01121-KJD-DJA
 8                                           Plaintiff,                      ORDER
 9          v.
10   MESA AIRLINES INC.,
11                                         Defendant.
12
            Before the Court for consideration is the Report and Recommendation (#7) of Magistrate
13
     Judge Daniel J. Albregts entered August 17, 2020, recommending that Plaintiff’s complaint be
14
15   dismissed without prejudice for failure to file an amended complaint. Plaintiff filed Objections

16   (#8) to the Report and Recommendation. Plaintiff asserts that he never received the order
17   dismissing his complaint with leave to amend. He requests an extension of time to file an
18
     amended complaint. Having read and considered Plaintiff’s motion for extension of time, and
19
     good cause being found, the motion is granted. Plaintiff shall file an amended complaint no later
20
21   than November 20, 2020. Failure to do so will result in this case being dismissed with prejudice.

22          The Court has conducted a de novo review of the record in this case in accordance with
23   28 U.S.C. § 636(b)(1) and LR IB 3-2. The Court determines that the Report of Findings and
24
     Recommendation (#7) of the United States Magistrate Judge entered August 17, 2020, should be
25
     DENIED as moot;
26
27          IT IS THEREFORE ORDERED that the Magistrate Judge’s Report and

28   Recommendation (#7) entered August 17, 2020, are DENIED as moot;
     Case 2:20-cv-01121-KJD-DJA Document 10 Filed 10/29/20 Page 2 of 2



 1         IT IS FURTHER ORDERED that Plaintiff file an amended complaint no later than
 2   November 20, 2020.
 3
     Dated this 29th day of October, 2020.
 4
 5
 6                                           _____________________________
                                             Kent J. Dawson
 7                                           United States District Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                              -2-
